Supreme Court

                                                   No. 2013-58-C.A.
                                                   (P1/04-1877A)

      State                      :

        v.                       :

  Justin Prout.                  :




NOTICE: This opinion is subject to formal revision before
publication in the Rhode Island Reporter. Readers are requested to
notify the Opinion Analyst, Supreme Court of Rhode Island, 250
Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
3258 of any typographical or other formal errors in order that
corrections may be made before the opinion is published.
                                                                      Supreme Court

                                                                      No. 2013-58-C.A.
                                                                      (P1/04-1877A)

                        State                      :

                         v.                        :

                    Justin Prout.                  :

                     Present: Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.

                                           OPINION

         Chief Justice Suttell, for the Court. The defendant, Justin Prout, appeals from a

judgment declaring him to be in violation of the terms of his probation and sentencing him to

serve thirteen years of a previously imposed suspended sentence. This case came before the

Supreme Court pursuant to an order directing the parties to appear and show cause why the

issues raised in this appeal should not be summarily decided. After considering the parties’

written and oral submissions and reviewing the record, we conclude that cause has not been

shown and that this case may be decided without further briefing or argument. For the reasons

set forth in this opinion, we affirm the judgment of the Superior Court.

                                                  I

                                    Facts and Procedural History

         On February 10, 2006, a Superior Court jury found defendant guilty of breaking and

entering, assault with a dangerous weapon, and simple assault. 1 On April 28, 2006, defendant

was sentenced to ten years to serve on count 1 for breaking and entering; two years to serve and

thirteen years suspended, with probation, on count 2 for felony assault, to run concurrently with

the sentence for count 1; and one year to serve on count 3 for simple assault, to run concurrently

1
    These convictions were affirmed on appeal. State v. Prout, 996 A.2d 641, 643 (R.I. 2010).
                                                 -1-
with the sentences for counts 1 and 2. On June 19, 2012, while defendant was incarcerated at the

High Security Center of the Adult Correctional Institutions (ACI), in an area known as the

“E Module,” an altercation occurred between defendant and a correctional officer, Christian

Torres, which resulted in significant injuries to Officer Torres. As a result of this altercation, the

state initiated probation-violation proceedings seeking to invoke the suspended portion of

defendant’s sentence for felony assault. A hearing was conducted in the Superior Court on

February 20 and 21, 2013. The following facts are adduced from the testimonies of three

correctional officers as well as from the testimony of defendant, whose recollection of the

altercation that occurred on June 19, 2012 differs significantly from the version put forth by the

officers.

        The first witness to testify at the hearing was Adam Klaus, a correctional officer who

observed the altercation involving defendant on June 19, 2012. On that day Officer Klaus had

been assigned to the control center of the E Module unit. This unit contains twelve single-

occupancy cells; defendant was being housed at that time in cell number eleven. Officer Klaus

testified that, from his post at the control center, he could see all twelve cells, as well as the

shower area and the inmates’ cosmetics lockers. Officer Klaus explained that, when inmates in

the E Module are retrieved from their cells, they normally are handcuffed with their hands

behind their backs; in certain circumstances, however, such as when they are being taken to the

showers, the inmates are handcuffed with their hands in front of their bodies. According to

Officer Klaus, inmates are handcuffed in the front when taken to the showers because they may

need to use their hands to retrieve items from their cosmetics lockers.

        Officer Klaus testified that, each morning in the E Module, inmates are fed breakfast in

their cells at 7:05 a.m. and then they are taken either for recreation time or to the showers,



                                                -2-
depending on the day. On June 19, 2012, the inmates were scheduled to take showers. From his

position in the control center that morning, Officer Klaus saw Officer Torres approach

defendant’s cell to take him to the shower. Officer Klaus observed Officer Torres open a “trap”

in the cell door; the trap is a small hole used for passing food and for accessing the inmate’s

hands to be cuffed before opening the door. According to Officer Klaus, Officer Torres cuffed

defendant’s hands together in front of his body, through the trap in the cell door. Officer Torres

then signaled to Officer Klaus, who controlled the doors in the unit from his post in the control

center, to open the door to defendant’s cell. Officer Klaus opened the door, and then he observed

that defendant asked Officer Torres if he could retrieve something from his cosmetics locker. 2

Officer Klaus then witnessed Officer Torres bend down to unlock defendant’s locker, at which

time defendant raised his cuffed hands above his head “and struck Officer Torres in the back of

the head, knocking him to the ground.” Officer Klaus further testified that defendant “kept

kicking, punching. He put his hands around [Officer Torres’s] neck, tried to choke him.”

       When Officer Klaus saw defendant strike Officer Torres in the back of the head, he

radioed a “Code Blue,” which is the code used when there is a fight and an officer needs

assistance. It took approximately twelve to fifteen seconds for additional officers to arrive,

during which time Officer Klaus saw defendant “striking Officer Torres in the head, in the face,

kicking him, trying to choke him.” Three officers initially responded and tackled defendant, who

was on top of Officer Torres. Ultimately, eight officers, as well as a lieutenant and a captain,

responded to the scene and were able to gain control of defendant. The defendant was then taken



2
  During direct examination, Officer Klaus testified that defendant had “asked Officer Torres if
he could retrieve cosmetics from his cosmetics locker * * *.” On cross-examination, however,
Officer Klaus explained that he did not actually hear defendant make this request; from his
position inside the control center, Officer Klaus saw defendant point to the locker, “saw
[defendant’s] mouth move” and “could hear mumbling,” but was not able to “catch every word.”
                                              -3-
to the “dispensary” to be evaluated by medical staff. Other officers helped Officer Torres up

from the floor, escorted him to the bathroom in the control center, and then took him to the

dispensary as well.

         The second witness to testify at the hearing was Edward Sousa, a correctional officer who

responded to Officer Klaus’s radio call for assistance on the morning of June 19, 2012. Upon

arriving at the E Module, Officer Sousa witnessed defendant “being wrestled away from Officer

Torres.” Officer Sousa explained that Officer Torres was lying “limp” on the ground, apparently

unconscious, and that defendant “had a grasp” of Officer Torres’s pants.             Officer Sousa

corroborated Officer Klaus’s testimony that defendant’s hands were cuffed in front of his body

during the fight, and he further testified that he did not see defendant handcuffed in the back at

any point during that day.

         After responding to the radio call for assistance, Officer Sousa helped gain control of

defendant and then escorted him to the dispensary. Although Officer Sousa was not sure

whether defendant had been injured, he recalled that “[i]t looked like he had some blood on his

lips.” Upon arriving at the dispensary, a nurse asked defendant what had brought him to the

dispensary. Officer Sousa testified that “[t]he first half of [defendant’s response] was inaudible

and the second part of it was out of line so I grabbed him and slammed him.” Officer Sousa

identified a photograph of defendant, taken while he was at the dispensary, which showed his

hands cuffed in front of his body. Officer Sousa also testified that, although the general policy of

the Rhode Island Department of Corrections (RIDOC) is for inmates to be handcuffed in the

back, there are certain circumstances in which, for practical reasons, inmates are cuffed in the

front.




                                               -4-
       After defendant was evaluated by the nurse, he was placed in a cell in the rear of the

medical area. Officer Sousa returned to the E Module, where he helped take Officer Torres to

the bathroom and then to the dispensary. Officer Torres was briefly evaluated by a nurse at the

dispensary, and then, pursuant to the orders of the shift supervisor, Officer Sousa took Officer

Torres to the Garden City Treatment Center for further medical care.

       Officer Torres was the third correctional officer to testify at the hearing. He testified that

he was assigned to the E Module on June 19, 2012; however, his memory of that day was

extremely limited. He recalled being present at roll call at the beginning of his shift, and then he

had a vague memory of being taken to the treatment center. He had no recollection of the

altercation with defendant. Officer Torres testified that, as a result of this altercation, he was

treated for a concussion, a back injury, and a knee injury. At the time of the hearing, he was still

being treated for the knee injury; and, as a result, he had not been back to work at the High

Security Center since the date of the incident. Officer Sousa, who had worked with Officer

Torres for approximately ten years, testified that Officer Torres was a “nonchalant officer” who

“[went] by the book” and did not have an aggressive demeanor.

       Three exhibits introduced at the hearing provided RIDOC’s policies regarding the

handcuffing of inmates behind, rather than in front of, their bodies.         First, a “Policy and

Procedure” document was introduced into evidence, which provided “procedures for controlling

and supervising inmates who are classified to ‘C’ category.” 3         Under a subheading titled

“Handcuffs,” this document provided: “‘C’ category inmates are cuffed behind their backs,

palms facing out prior to their cell doors’ being opened.” Next, another “Policy and Procedure”



3
  According to Officer Klaus, defendant was classified at the time of the altercation as a “C”
category inmate, which was “the lowest grade an inmate can have” and meant that he had to be
handcuffed whenever he was outside of his cell.
                                               -5-
document was introduced into evidence, which set forth “specific guidelines for the use of

restraining devices by Rhode Island Department of Corrections (RIDOC) employees.” This

document     provided,   under    a    heading     titled   “Handcuffs”:   “Whenever      possible,

inmates / offenders should be cuffed in back.”         Finally, a “High Security Center Inmate

Handbook” provided: “All segregation unit inmates will be cuffed behind their back prior to the

opening of cell door. When departing the segregation unit inmates will be cuffed behind their

back, shackled and escorted by a minimum of one officer.             No exception other than a

documented medical order.”

       Despite these guidelines suggesting that inmates should generally be handcuffed in the

back, Officer Klaus testified that it was standard operating procedure for inmates to be

handcuffed in the front when they were being taken to the showers. He explained that inmates

were handcuffed in front so that they could use their hands to retrieve their cosmetics and towels,

which they were not permitted to keep inside their cells. Officer Klaus explained that the

guidelines were not absolute and required correctional officers to “use a little common sense.”

When asked whether officers would ever switch the handcuffs from back to front outside a

secure cell, Officer Klaus explained that this was not done, because it would make the officer

vulnerable to attack by the uncuffed inmate.

       Officer Torres also testified that, in his twelve years as a correctional officer, he had

brought inmates to showers “[t]housands of times,” and he had always handcuffed the inmates in

the front. Regarding the policy documents introduced into evidence, Officer Torres explained

that “[t]here’s [sic] some occasions where [inmates] should be cuffed in the back and there’s

[sic] other occasions where you cuff them in the front.”




                                                 -6-
        The defendant also testified at the hearing, and he provided a significantly different

version of the events that occurred on the morning of June 19, 2012. He testified that, at

approximately 7:30 a.m., Officer Torres approached his cell to take him to the shower.

According to defendant, Officer Torres cuffed his hands behind his body, through the trap in the

cell door. Contrary to the officers’ testimonies, defendant asserted that it was normal for him to

be cuffed in the back when taken to the shower. The defendant testified that, within seconds

after his cell door opened, Officer Torres “jumped” on him. This action was preceded by

defendant asking Officer Torres a question about toilet paper. The defendant explained that he

had a documented medical problem and that, as a result, Officer Klaus had authorized him to

receive three rolls of toilet paper per week instead of the usual two rolls allotted to each inmate.

The defendant testified that, after Officer Torres took him from his cell on the morning of June

19, 2012, defendant told Officer Torres that he needed toilet paper. Officer Torres responded

that he was not going to give it to him, and that defendant was only going to get two rolls per

week.

        Then, according to defendant, Officer Torres attacked him. The defendant testified that,

after Officer Torres initially “jumped” on him, defendant stumbled but did not fall, and then

Officer Torres “charged,” causing him to fall. According to defendant, when the other officers

came to the scene, he was on the ground, face down, and Officer Torres was on top of him. The

defendant testified that, when the other officers arrived, Officer Torres was “putting pressure on

[his] arms,” and that the other officers then began to strike him. When asked where the officers

struck him, defendant responded: “My face, my fingers, they was [sic] breaking my fingers,

punching me in the face a couple of times. They was [sic] putting pressure, pulling my hair out.”

The defendant stated that he did not assault, strike, or choke Officer Torres.



                                                -7-
         Two photographs of defendant, taken at the dispensary after the altercation, show that he

was bleeding from the mouth. A third photograph shows defendant’s hands cuffed in front of his

body; according to defendant, his handcuffs were switched from back to front on the way to the

dispensary. The defendant also stated that he was treated for a broken finger. The defendant

further testified that, a few days after the altercation with Officer Torres, while he was being held

in a cell in the medical area, he had a conversation with another inmate about the handcuffing

policy. According to defendant, this is when he learned that it would be against policy to be

handcuffed with his hands in front of his body.

         The defendant also provided testimony regarding a previous dispute that he had had with

Officers Torres and Klaus concerning magazines. This incident had occurred in 2011, and it had

related to the number of magazines that defendant was permitted to possess at one time. The

defendant ultimately filed a grievance, in which he named Officer Torres and requested that he

be reimbursed for certain magazines that had been destroyed. The defendant further testified

that, during his time in the High Security Center, he had filed multiple grievances, had written

letters to the Director of the RIDOC, and had sent letters to news organizations complaining of

abuse.

         The hearing justice issued a bench decision on February 21, 2013, in which he reviewed

the credibility of the various witnesses and made factual findings regarding the altercation that

occurred on June 19, 2012. Ultimately, the hearing justice found that defendant “was the

aggressor in this case,” and that he had violated the terms of his probation by engaging in

conduct “that amounted to a breach of the peace and the failure to remain of good behavior.” As

a result, the hearing justice ordered defendant to serve the entirety of his thirteen-year suspended




                                                -8-
sentence. Judgment was entered on March 11, 2013, and defendant filed a timely notice of

appeal. 4

                                                 II

                                       Standard of Review

        “At a probation-violation hearing, [t]he sole issue for a hearing justice * * * is whether or

not the defendant has breached a condition of his or her probation by failing to keep the peace or

remain on good behavior.” State v. Barrientos, 88 A.3d 1130, 1133 (R.I. 2014) (quoting State v.

Ford, 56 A.3d 463, 468 (R.I. 2012)). “Because probation-violation hearings are not part of a

criminal prosecution, ‘the burden of proof at a probation-violation hearing is much lower than

the standard of beyond a reasonable doubt used in criminal trials.’” State v. Raso, 80 A.3d 33, 42

(R.I. 2013) (quoting Ford, 56 A.3d at 468).           “[T]he state need only show that reasonably

satisfactory evidence supports a finding that the defendant has violated his or her probation.”

Barrientos, 88 A.3d at 1133 (quoting Ford, 56 A.3d at 468-69). In making this determination,

“the hearing justice weighs the evidence and assesses the credibility of the witnesses.” Id.

(quoting Ford, 56 A.3d at 469).

        On review, “[t]his Court accords ‘great deference’ to the hearing justice’s credibility

assessments.” Raso, 80 A.3d at 42 (quoting Ford, 56 A.3d at 469). It is well established that

“this Court ‘will not second-guess supportable credibility assessments of a hearing justice in a

probation-revocation hearing.’” Id. (quoting Ford, 56 A.3d at 469). Rather, “our review is




4
  Although defendant’s notice of appeal was dated February 22, 2013, final judgment did not
enter until March 11, 2013. However, as this Court has previously stated, we will “overlook[]
the premature filing of a notice of appeal.” State v. Wray, 101 A.3d 884, 886 n.7 (R.I. 2014)
(quoting State v. Rodriguez, 917 A.2d 409, 413 n.6 (R.I. 2007)).


                                                -9-
‘limited to considering whether the hearing justice acted arbitrarily or capriciously in finding a

violation.’” Id. (quoting Ford, 56 A.3d at 469).

                                                   III

                                            Discussion

       On appeal, defendant argues that the hearing justice acted arbitrarily and capriciously by

finding a violation on the basis of the evidence presented by the state. The defendant maintains

that the hearing justice arbitrarily disregarded his testimony and the evidence that he had

sustained serious injuries on June 19, 2012, and also overlooked the significance of the RIDOC’s

handcuffing policies.    According to defendant, the officers’ acknowledged violation of the

handcuffing policies undermined their credibility because it was “simply not believable” that

they, as “officers entrusted with maintaining safety and order in the ACI’s High Security

Center,” would disregard or be ignorant of a “clearly written standard procedure.”              The

defendant also contends that the record does not support the hearing justice’s determination that

defendant’s testimony was not as candid as that of the officers. The state, for its part, argues that

the hearing justice was entitled to make credibility determinations and that he did not err in

accepting the officers’ version of the events over the version presented by defendant.

       We have often stated that “the standard employed in probation-violation hearings is

considerably lower than that which applies in criminal prosecutions; ‘the state need only show

that reasonably satisfactory evidence supports a finding that the defendant has violated his or her

probation.’” Raso, 80 A.3d at 42-43 (quoting Ford, 56 A.3d at 468-69). Here, the hearing justice

issued a thorough, well-reasoned bench decision, in which he explained that the determination of

this case hinged on the credibility of the officers versus that of defendant. The witnesses

presented two competing versions of the events that transpired on June 19, 2012; according to



                                               - 10 -
the officers, defendant was the first aggressor and was handcuffed with his hands in front of his

body, while defendant maintained that he was handcuffed in the back and that he was attacked

by Officer Torres. After summarizing the testimonies of Officers Klaus, Sousa, and Torres, as

well as the testimony of defendant, the hearing justice found that defendant had been handcuffed

with his hands in front of his body, and that he had been the aggressor in the altercation with

Officer Torres. Thus, the hearing justice made a credibility determination that the correctional

officers’ view of the events was more plausible than defendant’s version.

        Regarding the RIDOC’s handcuffing policy, the hearing justice found that the applicable

policy documents provided that inmates were supposed to be handcuffed in the back; he also

noted, however, that while most complex organizations have policies, these particular guidelines

were not rules or regulations, and “deviation from policy may not even be actionable.” He noted

that the correctional officers had acknowledged the existence of the handcuffing policy but had

“indicated it’s just a policy and sometimes they do things differently because of common sense

consideration.” The hearing justice also accepted Officer Klaus’s rationale as to the reason why

inmates are handcuffed in the front when taken to the shower, as well as the reason why a

correctional officer would not switch the cuffs from back to front after the inmate had exited his

cell.   The hearing justice further noted that Officers Sousa and Torres had independently

corroborated Officer Klaus’s testimony regarding the procedures for handcuffing inmates.

        In contrast, the hearing justice found that defendant had not provided satisfactory answers

to the questions that had been asked of him during the hearing and, specifically, that his answers

regarding the magazine incident and his knowledge of the handcuffing policy had been




                                              - 11 -
somewhat vague and confusing. 5 The hearing justice credited defendant’s testimony that he had

spoken to another inmate about the handcuffing policy, but he noted that defendant had difficulty

answering more specific questions about this interaction. Ultimately, the hearing justice found:

               “[T]he [c]ourt accepts the correctional officer[s’] testimony as the
               most plausible story. They’ve presented testimony that makes the
               most sense to this [c]ourt and is the most likely to be true in light
               of all the facts that have occurred, some of which are uncontested,
               but the most meaningful ones are the ones that have to do with the
               handcuffs. And I make a finding that [defendant] was handcuffed
               in the front on that particular day, and I decline to accept
               [defendant’s] version of the story because I don’t believe that his
               answers and his responses to the [c]ourt’s questions were as candid
               as the other officers.”

       Thus, the record reveals that the hearing justice thoroughly assessed the testimonial and

documentary evidence presented at the hearing, and he issued a bench decision explaining why

he was reasonably satisfied that the defendant had failed to keep the peace and remain in good

behavior. See Raso, 80 A.3d at 44. As this Court has often stated, “we will not ‘second-guess

supportable credibility assessments of a hearing justice in a probation-revocation hearing

* * * .’” Id. (quoting Ford, 56 A.3d at 469). After observing the witnesses’ words, demeanors,

and actions during the hearing—firsthand from his position at the bench—the hearing justice in

this case found that the officers presented a more credible version of the events that unfolded on

June 19, 2012. We see no reason to question his findings in this regard. Accordingly, we are

convinced that the hearing justice acted neither arbitrarily nor capriciously, and we affirm his

adjudication of probation violation.




5
 The hearing justice had initiated a direct line of questioning of defendant, after defendant had
been questioned by defense counsel and by counsel for the state.
                                              - 12 -
                                                  IV

                                               Conclusion

       For the reasons set forth in this opinion, we affirm the judgment of the Superior Court.

The record of this case shall be returned to the Superior Court.

       Justice Indeglia did not participate.




                                                 - 13 -
                            RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                                  Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:        State v. Justin Prout.

CASE NO:              No. 2013-58-C.A.
                      (P1/04-1877A)

COURT:                Supreme Court

DATE OPINION FILED: June 5, 2015

JUSTICES:             Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.

WRITTEN BY:           Chief Justice Paul A. Suttell

SOURCE OF APPEAL:     Providence County Superior Court

JUDGE FROM LOWER COURT:

                      Associate Justice William E. Carnes, Jr.

ATTORNEYS ON APPEAL:

                      For State: Aaron L. Weisman
                                 Department of Attorney General

                      For Defendant: Kara J. Maguire
                                     Office of the Public Defender